                Case 4:20-cv-01707-JST Document 37 Filed 09/03/20 Page 1 of 4




 1   WENCONG FA, SBN 301679
 2   Email: WFa@pacificlegal.org
     JOSHUA P. THOMPSON, SBN 250955
 3   Email: JThompson@pacificlegal.org
     Pacific Legal Foundation
 4   930 G Street
 5   Sacramento, California 95814
     Telephone: (916) 419-7111
 6   Facsimile: (916) 419-7747
 7   Attorneys for Plaintiffs, Paul Ogilvie, et al.
 8                                 UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11
                                                            )
12   PAUL OGILVIE, et al.,                                  )    Case No.: 4:20-cv-01707-JST
                                                            )
13                           Plaintiffs,                    )
                                                            )
14         v.                                               )
     STEVE GORDON, in his official capacity as              )
15                                                          )    STIPULATION SETTING
     Director of the California Department of Motor         ) PARTIES’ BRIEFING SCHEDULE
16   Vehicles,                                              ) FOR MOTIONS FOR SUMMARY
                                                            )          JUDGMENT
17                           Defendant.                     )
                                                            )
18                                                          )
                                                            )
19                                                          )
20
21          Pursuant to Section F of this Court’s Standing Order for All Civil Cases, Plaintiffs Paul
22   Ogilvie, Amrit Kohli, Andrea Campanile, Paul Crawford, and James Blair (“Plaintiffs”) and
23   Defendant Steve Gordon, in his official capacity as Director of the California Department of Motor
24   Vehicles (“Defendant”) stipulate as follows:
25                                                RECITALS
26   1.     On August 31, 2020 counsel for the parties conferred and agreed to file cross-motions for
27          summary judgment in the above-captioned case.
28
     ______________________________________________________________________________
      Joint Stipulation on Cross Motions for          -1-                 Case No.: 4:20-cv-01707-JST
      Summary Judgment
               Case 4:20-cv-01707-JST Document 37 Filed 09/03/20 Page 2 of 4




 1   2.     The Parties understand that as a result, a total of four briefs are allowed: (1) Plaintiffs’
 2          Motion; (2) Defendant’s opposition and Cross Motion; (3) Plaintiffs’ opposition to the
 3          Cross Motion and reply in support of the Motion; and (4) Defendant’s reply brief in support
 4          of the Cross Motion.
 5                                             STIPULATION
 6   WHEREFORE, the Parties stipulate and agree to the following briefing schedule for the Parties’
 7   motions for summary judgment:
 8   1.     Plaintiffs shall file their Motion on or before October 5, 2020.
 9   2.     Defendant shall file his Cross Motion and opposition brief to Plaintiffs’ Motion no later
10          than October 19, 2020.
11   3.     Plaintiffs shall file their reply brief in support of their Motion and opposition brief to
12          Defendant’s Cross Motion no later than October 26, 2020.
13   4.     Defendant shall file his reply brief no later than November 2, 2020.
14   5.     The hearing on the Parties’ motions shall be set for November 18, 2020 or at the Court’s
15          earliest convenience.
16          DATED: September 3, 2020.             WENCONG FA, SBN 301679
                                                  JOSHUA P. THOMPSON, SBN 250955
17
18                                                By      /s/ Wencong Fa
                                                          WENCONG FA
19
                                                  Pacific Legal Foundation
20                                                930 G Street
                                                  Sacramento CA 95814
21                                                Telephone: (916) 419-7111
22                                                WFa@pacificlegal.org
                                                  Attorneys for Plaintiffs, Paul Ogilvie, et al.
23
            DATED: September 3, 2020.             Xavier Becerra
24                                                Attorney General of California
                                                  Michelle M. Mitchell
25                                                Supervising Deputy Attorney General
26                                                By     /s/ Chad A. Stegeman
                                                         CHAD A. STEGEMAN
27                                                Deputy Attorney General
                                                  Attorneys for Steve Gordon, in his official capacity
28
     ______________________________________________________________________________
      Joint Stipulation on Cross Motions for       -2-                     Case No.: 4:20-cv-01707-JST
      Summary Judgment
               Case 4:20-cv-01707-JST Document 37 Filed 09/03/20 Page 3 of 4




 1
 2          Pursuant to Local Rule 5-1(i)(3), the filing attorney attests that he has obtained concurrence
 3   regarding the filing of this document from the signatories to the document.
                                                  By      /s/ Wencong Fa
 4                                                        WENCONG FA
 5
 6
                                               [PROPOSED] ORDER
 7
            Given the Parties’ stipulation, and good cause appearing, it is hereby ORDERED that the
 8
     Parties will adhere to the following briefing schedule for their Cross Motions on Summary
 9
     Judgment:
10
     1.     Plaintiffs shall file their Motion on or before October 5, 2020.
11
     2.     Defendant shall file his Cross Motion and opposition brief to Plaintiffs’ Motion no later
12
            than October 19, 2020.
13
     3.     Plaintiffs shall file their reply brief in support of their Motion and opposition brief to
14
            Defendant’s Cross Motion no later than October 26, 2020.
15
     4.     Defendant shall file his reply brief no later than November 2, 2020.
16
     5.     The hearing on the Parties’ motions shall be set for __________________.
17
            IT IS SO ORDERED.
18
19
20          Date: _____________________                           ____________________
21                                                                Jon S. Tigar
                                                                  District Court Judge
22
23
24
25
26
27
28
     ______________________________________________________________________________
      Joint Stipulation on Cross Motions for       -3-                      Case No.: 4:20-cv-01707-JST
      Summary Judgment
               Case 4:20-cv-01707-JST Document 37 Filed 09/03/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that a copy of the foregoing STIPULATION SETTING PARTIES’
 3   BRIEFING SCHEDULE FOR MOTIONS FOR SUMMARY JUDGMENT has been served
 4   through the Court’s CM/ECF system on all registered counsel.
 5          DATED: September 3, 2020.
 6                                              Respectfully submitted,
 7
 8                                              WENCONG FA, SBN 301679
                                                JOSHUA P. THOMPSON, SBN 250955
 9
10                                              By      /s/ Wencong Fa
                                                        WENCONG FA
11
                                                      Pacific Legal Foundation
12                                                    930 G Street
                                                      Sacramento CA 95814
13                                                    Telephone: (916) 419-7111
14                                                    Facsimile: (916) 419-7747
                                                      WFa@pacificlegal.org
15                                                    Attorneys for Plaintiffs,
                                                      Paul Ogilvie, et al.
16
17
18
19
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________
      Joint Stipulation on Cross Motions for    -4-                       Case No.: 4:20-cv-01707-JST
      Summary Judgment
